DETAILED ACTION
This office action is responsive to communication filed on February 22, 2021.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
No claim limitations are interpreted to invoke 35 USC 112(f) at this time.
Claim Rejections - 35 USC § 112
All rejections under 35 USC 112 are hereby removed in view of Applicant’s response.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 10,120,066) in view of Tanaka (US 2010/0328432).

	Consider claim 1, Yang et al. teaches:
	An image capturing apparatus (e.g. as shown in figure 1) comprising: 
	a first image sensor (TOF module, 113) having a plurality of pixels each counts a number of entering photons and outputs a count value as a first image signal (The TOF module (113) has a SPAD array (i.e. plurality of pixels) and counts a number of entering photons and outputs a count value, as detailed in column 9, lines 39-56.  See also figure 12.); 
	a second image sensor (e.g. first camera, 111) having a plurality of pixels each outputs an electric signal corresponding to a charge amount obtained by performing photoelectric conversion on entering light as a second image signal (The first camera (111) outputs a captured digital image, column 10, lines 14-17, 45 and 46.); and 

	However, Yang et al. does not explicitly teach a display that displays an image based on the first image signal or the second image signal, wherein the generator generates the image to be displayed on the display based on the selected first or second image signal.
	Like Yang et al., Tanaka similarly teaches an image capturing apparatus (figure 1) comprising a left image sensor (100) and right image sensor (101) for capturing a stereoscopic image (paragraph 0033).
	However, Tanaka additionally teaches a display (2D viewfinder, 109) that displays an image (see paragraph 0035) based on the second image signal (“It is to be noted that the image shot by either the left image sensor 100 or the right image sensor 101 is displayed on the 2D viewfinder.” Paragraph 0035), wherein a generator (image processing circuit, 106) generates the image to be displayed on the display (109) based on the selected second image signal (see paragraph 0035).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the image capturing apparatus taught by Yang et al. be configured for displaying an image based on the second image signal in the manner taught by Tanaka for the benefit of enabling a photographer to view a shot image in real time (Tanaka, paragraph 0035).



	Consider claim 2, and as applied to claim 1 above, Yang et al. further teaches 
	a first imaging optical system that guides light toward the first image sensor (“an aperture (which may be a suitable optical window or lens)”, column 8, lines 13-15); and 
	a second imaging optical system, different from the first imaging optical system, that guides light toward the second image sensor (“the lens and the image sensor”, column 11, lines 61-66).

	Consider claim 3, and as applied to claim 1 above, Yang et al. further teaches that in a case where the generator selects the first image signal, the first imaging optical system is used to guide light toward the first image sensor, and in a case where the generator selects the second image signal, the second imaging optical system is used to guide light toward the second image sensor (i.e. due to the aperture being used to guide light toward the first image sensor and the lens being used to guide light toward the second image sensor, column 8, lines 13-15, column 11, lines 61-66).

	Consider claim 6, and as applied to claim 1 above, Yang et al. further teaches an operation member for switching between image shooting modes (Modes may be selected via user input, which necessarily requires an operation member, column 10, lines 27-36.), wherein the generator selects either of the first image signal or the second image signal according to the image shooting mode selected by the operation member (The generator selects either the TOF sensor data or the camera’s image data, column 

Consider claim 14, and as applied to claim 1 above, Yang et al. further teaches at least one processor programmed to perform operations (“processor”, column 9, lines 28-33) of an obtaining unit that obtains a luminance value of a subject, wherein the generator selects the second image signal in a case where the luminance value is equal to or greater than a predetermined threshold value, and selects the first image signal in a case where the luminance value is less than the threshold (See column 10, line 59 through column 11, line 17.  The dual camera is selected for high light levels and the ToF camera and/or both cameras are selected for low light levels.).

	Consider claim 15, and as applied to claim 1 above, Yang et al. further teaches a determinator (ISP, 119) determining sensitivity to be set to the second image sensor (i.e. by determining a light level (column 11, lines 1-17) which is related to image sensor sensitivity, column 7, lines 41-43), wherein the generator selects the first image signal in a case where the sensitivity is equal to or greater than a predetermined threshold value, and selects the second image signal in a case where the sensitivity is less than the threshold value (see column 11, lines 1-17).

Claims 4 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Tanaka, as applied to claim 1 above, and further in view of Fei et al. (US 2016/0117860).

	Consider claim 4, and as applied to claim 1 above, the combination of Yang et al. and Tanaka does not explicitly teach a light guide that causes light entering through an imaging optical system to enter either of the first image sensor or the second image sensor, the light guide is controlled such that, in a case where the generator selects the first image signal, light is guided toward the first image sensor, and in a case where the generator selects the second image signal, light is guided toward the second image sensor.
	Fei et al. similarly teaches an image capturing apparatus (figure 4E) comprising a TOF camera (482) and a visual light camera (RGB camera, 484), paragraph 0051.
	However, Fei et al. further teaches a light guide (mirror, 486) that causes light entering through an imaging optical system to enter either of the first image sensor (482) or the second image sensor (484), the light guide (486) is controlled such that, in a case where a generator selects the first image signal, light is guided toward the first image sensor, and in a case where the generator selects the second image signal, light is guided toward the second image sensor (IR light is guided to the first image sensor (482) and visible light is guided to the second image sensor (484), paragraph 0051.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the image capturing apparatus taught by the combination of Yang et al. and Tanaka comprise a light guide as taught by Fei et al. for the benefit of eliminating the effect of position difference between the image sensors while improving the color product and color image quality of the second image sensor (Fei et al., paragraph 0051).

 	Consider claim 5, and as applied to claim 1 above, the combination of Yang et al. and Tanaka does not explicitly teach a light guide that splits light entering through an imaging optical system to the first image sensor and the second image sensor.
	Fei et al. similarly teaches an image capturing apparatus (figure 4E) comprising a TOF camera (482) and a visual light camera (RGB camera, 484), paragraph 0051.
	However, Fei et al. further teaches a light guide (mirror, 486) that splits light entering through an imaging optical system to the first image sensor (482) and the second image sensor (484)(IR light is guided to the first image sensor (482) and visible light is guided to the second image sensor (484), paragraph 0051.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the image capturing apparatus taught by the combination of Yang et al. and Tanaka comprise a light guide as taught by Fei et al. for the benefit of eliminating the effect of position difference between the image sensors while improving the color product and color image quality of the second image sensor (Fei et al., paragraph 0051).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yang et al. and Tanaka, as applied to claim 6 above, and further in view of Yang et al. (US 2017/0351336), hereinafter referred to as Yang ‘336.

Consider claim 7, and as applied to claim 6 above, Yang et al. teaches that the generator selects either the first image signal or the second image signal according to different conditions (e.g. according to the tables shown in columns 11-14).
	However, the combination of Yang et al. and Tanaka does not explicitly teach selecting between a still image mode for shooting a still image and a moving image mode for shooting a moving image.
	Yang ‘336 similarly teaches an imaging device (figure 1) with image capture circuitry (116) and a TOF sensor (104), paragraphs 0014 and 0018.
	However, Yang ‘336 additionally teaches a still image capture mode and a video capture mode of the image capture circuitry (116, paragraph 0019), and wherein the TOF sensor (104) is active during both the still image capture mode and the video capture mode (see paragraph 0019).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the generator taught by the combination of Yang et al. and Tanaka select the first image signal in a case where a still image mode is selected and select the second image signal in a case where the moving image mode is selected as taught by Yang ‘336 for the benefit of enabling autofocusing (Yang ‘336, paragraph 0019).

Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 8, the prior art of record does not teach nor reasonably suggest a determinator that determines whether or not count saturation occurs in any of the plurality of pixels of the first image sensor using a luminance value of the second image signal, wherein in a case where the occurrence of count saturation is determined, the generator selects the first image signal output from the pixels of the first image sensor in which the count saturation does not occur, and corrects the first image signal output from the pixels in which the count saturation occurs, in combination with the other elements recited in parent claim 1.

	Claims 9-12 contain allowable subject matter as depending from claim 8.

	Consider claim 13, the prior art of record does not teach nor reasonably suggest at least one processor programmed to perform operations of an obtaining unit that obtains obtaining a luminance value for each pixel, wherein the generator includes a dynamic range expander that expands a dynamic range using the first image signal and the second image signal, and the dynamic range expander performs, for each pixel, processing of selecting the first image signal in a case where the luminance value is less than a predetermined first threshold value, selecting and synthesizing the first and second image signals in a case where the luminance value is equal to or greater than the first threshold value and less than a predetermined second threshold value which is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Delic (US 2020/0326414) teaches a device (figure 10) including a SPAD array (SPAD array sensor chip, 1040) and a computing device (1050), wherein a display displays the 3D image (see paragraph 0151).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696